

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

PERFORMANCE STOCK AWARD GRANT AGREEMENT


THIS PERFORMANCE STOCK AWARD GRANT AGREEMENT (the “Agreement”), by and between
TWIN DISC, INCORPORATED (the “Company”) and
_____________________________________ (the “Employee”) is dated this 31st day of
July, 2015, to memorialize an award of performance stock of even date herewith.
 
WHEREAS, the Company adopted a Long-Term Incentive Compensation Plan in 2010
(the “Plan”), which was amended and restated on July 31, 2015, whereby the
Compensation and Executive Development Committee of the Board of Directors (the
“Committee”) is authorized to grant performance stock awards that entitle an
employee of the Company receiving such award to shares of common stock of the
Company if the Company achieves certain predetermined performance objectives;
and
 
WHEREAS, effective July 31, 2015, the Committee made an award of performance
stock to the Employee as an inducement to achieve the below described
performance objectives.
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto agree as follows:
 
1. Performance Stock Award Grant.  Subject to the terms of the Plan, a copy of
which has been provided to the Employee and is incorporated herein by reference,
the Company has granted Employee a performance stock award effective July 31,
2015.  Such performance stock award shall entitle the Employee to receive a
number of shares of the Company’s common stock (the “Shares”) if the Company
achieves the average sales revenue, economic profit, and/or relative total
shareholder return objectives (the “Performance Objectives”) stated below for
the three fiscal year period ending June 30, 2018 (the “Performance Period”):



 
Average Sales Revenue (40% Weight)
Cumulative Economic Profit (40% Weight)
Relative TSR (20% Weight)
Maximum (150% payout)
$XXX
$XXX
XX Percentile
Target (100% payout)
$XXX
$XXX
XX Percentile
Threshold (50% payout)
$XXX
$XXX
XX Percentile



For purposes of the above table:


“Average Sales Revenue” is the average of the amount reported as annual “Net
Sales” in the Company’s financial statements for the three fiscal years of the
Performance Period.


“Cumulative Economic Profit” is the amount of the Company’s economic profit
(measured as the difference between the Company’s cumulative net operating
profit after taxes and the Company’s cumulative capital charge) for the
Performance Period. 


“Relative TSR” is the Company’s percentile rank of total shareholder return for
the Performance Period relative to the average total shareholder return of the
S&P Machinery (Industrial) Index for the Performance Period, assuming
reinvestment of dividends on a quarterly basis.


2.           Target Shares Awarded; Adjustments.  The target number of Shares
awarded under this Agreement is _______ Shares.  The actual number of Shares
that will be issued upon attainment of one or more of the Performance Objectives
shall be determined as follows after the end of the Performance Period:


 
(a)
With respect to each Performance Objective, a value shall be determined as a
percentage of the target based on the attainment of the Performance Objective
for the Performance Period.  If the Company does not obtain the threshold for
that Performance Objective, such percentage shall be 0%.  If the Company equals
or exceeds the maximum for that Performance Objective, the percentage shall be
150%.  With respect to each of the Performance Objectives, outcomes between the
threshold and target will be interpolated linearly between the amount of
threshold award and the amount of the target award applicable to that
Performance Objective, and outcomes between target and maximum will be
interpolated linearly between the amount of the target award and the amount of
the maximum award applicable to that Performance Objective.



 
(b)
The percentage for each Performance Objective shall be multiplied by the weight
accorded to that Performance Objective as reflected in the above table.



 
(c)
The weighted percentages for each of Performance Objectives as determined above
shall be added together, and the resulting sum shall be multiplied by the target
number of Shares awarded under this Agreement.  Any fractional share of the
Company resulting from such multiplication shall be rounded up to a whole share
of the Company.  The resulting figure shall be the number of shares issued to
the Employee.



The Committee shall certify whether and to what extent each Performance
Objective is satisfied before any Shares are awarded.  Such certification, and
the issuance of Shares pursuant to such certification, shall be made within 2½
months after June 30, 2018.
 
3. Price Paid by Employee.  The price to be paid by the Employee for the Shares
granted shall be         No          Dollars ($ 0.00      ) per share.
 
4. Voluntary Termination of Employment Prior to Retirement/Termination for
Cause.  If, prior to attaining the Performance Objective, the Employee
voluntarily terminates employment prior to attaining age 65 (or prior to
attaining age 60 with the accrual of 10 years of employment with the Company and
its subsidiaries) or the employment of the Employee is terminated for cause, the
performance stock granted to the Employee shall be forfeited.  The Committee
shall conclusively determine whether the Employee was terminated for cause for
purposes of this performance stock award.
 
5. Termination of Employment due to Death or Disability.  If, prior to attaining
the Performance Objectives, the Employee terminates employment due to death or
disability, a prorated portion of the performance stock granted shall
immediately vest, and the Company shall deliver shares of Company stock
underlying such prorated awards as if the maximum Performance Objectives had
been fully achieved.  The delivery of such shares shall occur (i) no later than
2½ months after the Employee’s termination of employment due to death; or (ii)
on the earlier of (A) the first day of the seventh month following the date of
the Employee’s termination of employment due to disability or (B) the date of
the Employee’s death.  The prorated award shall be determined by multiplying the
maximum number of shares underlying the award by a fraction, the numerator of
which is the number of days from July 1, 2015, through the Employee’s last day
of employment, and the denominator of which is the number of days from July 1,
2015, through June 30, 2018.  Any fractional share of the Company resulting from
such a prorated award shall be rounded up to a whole share of the Company.  The
Committee shall conclusively determine whether the Employee shall be considered
permanently disabled for purposes of this performance stock award.
 
6. Other Termination of Employment Other than Change of Control of Company.  If,
prior to attaining the Performance Objectives, the Employee voluntarily
terminates employment after attaining age 65 (or after attaining age 60 with the
accrual of 10 years of employment with the Company and its subsidiaries), or is
terminated for any reason other than for cause or following a Change in Control
of the Company as described in Section 7, the performance stock granted to the
Employee shall be paid on a prorated basis if and when one or more of the
Performance Objectives are achieved.  The prorated award shall be determined by
multiplying the number of shares that would have been issued had the Employee
remained employed through June 30, 2018 by a fraction, the numerator of which is
the number of days from July 1, 2015, through the Employee’s last day of
employment, and the denominator of which is the number of days from July 1,
2015, through June 30, 2018.  Any fractional share of the Company resulting from
such a prorated award shall be rounded up to a whole share of the
Company.  Shares of the Company underlying such prorated award shall be issued
in the ordinary course after the determination by the Committee that one or more
of the Performance Objectives has been achieved (and no later than 2½ months
after June 30, 2018).
 
7. Termination Following Change in Control.  Notwithstanding Sections 4, 5 and 6
above, if an event constituting a Change in Control of the Company occurs and
the Employee thereafter either terminates employment for Good Reason or is
involuntarily terminated by the Company without cause, then the performance
stock granted hereunder shall immediately vest and Shares of the Company
underlying the award shall be delivered as if the maximum Performance Objectives
had been fully achieved.  The delivery of such shares shall occur on the earlier
of (i) the first day of the seventh month following the date of the Employee’s
termination of employment, or (ii) the date of the Employee’s death.  Employee’s
continued employment with the Company, for whatever duration, following a Change
in Control of the Company shall not constitute a waiver of his or her rights
with respect to this Section 6. Employee's right to terminate his or her
employment pursuant to this Subsection shall not be affected by his or her
incapacity due to physical or mental illness.  For purposes of this Section 6:
 

 
(a)
“Good Reason” shall mean any of the following, without the Employee’s written
consent:




 
(i)
the assignment to Employee of duties, responsibilities or status inconsistent
that constitute a material diminution from his or her present duties,
responsibilities and status or a material diminution in the nature or status of
Employee's duties and responsibilities from those in effect as of the date
hereof;




 
(ii)
a material reduction by the Company in Employee's base salary as in effect on
the date hereof or as the same shall be increased from time to time ("Base
Salary");




 
(iii)
a material change in the geographic location at which the Employee must provide
services; or




 
(iv)
a material change in or termination of the Company’s benefit plans or programs
or the Employee’s participation in such plans or programs (outside of a good
faith, across-the-board reduction of general application) in a manner that
effectively reduces their aggregate value.




 
(b)
“Change in Control of the Company” shall be deemed to occur in any of the
following circumstances:




 
(i)
if there occurs a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)  whether or not the Company is then subject to such reporting requirement;




 
(ii)
if any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than John Batten or any member of his family (the “Batten Family”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities;




 
(iii)
if during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or




 
(iv)
if the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 80% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.

 
(c)           To constitute a termination for Good Reason hereunder:



 
(i)
Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and




 
(ii)
Employee must provide notice to the Company of the existence of a condition that
would constitute Good Reason within 90 days following the initial existence of
such condition.  The Company shall be provided a provided a period of 30 days
following such notice during which it may remedy the condition.  If the
condition is remedied, the Employee’s subsequent voluntary termination of
employment shall not constitute termination for Good Reason based upon the prior
existence of such condition.



8. Employment Status.  Neither this Agreement nor the Plan imposes on the
Company any obligation to continue the employment of the Employee.


TWIN DISC, INCORPORATED


By:           ____________________________________
Its:           ____________________________________


EMPLOYEE:


__________________________________________
[NAME]

 
 

--------------------------------------------------------------------------------

 
